Citation Nr: 0932528	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from February 1961 to February 
1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In February 2003, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.

In July 2005, the Board remanded the Veteran's claim to the 
RO for further evidentiary development.

The Board notes that the Veteran also perfected an appeal as 
to the RO's November 2001 denial of his claim a total rating 
based upon individual unemployability due to service-
connected disability.  However, in a September 2004 signed 
statement, he withdrew that claim.  Significantly, in October 
2007, the Veteran submitted another signed substantive appeal 
as to a claim for a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  The Board finds that this presents a new claim of 
entitlement to a individual unemployability benefits.  This 
new issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  


FINDINGS OF FACT

1. The Veteran has a verified non-combat-related stressor.

2.  Resolving reasonable doubt in the appellant's favor, the 
objective and competent (medical) evidence of record 
demonstrates that he has PTSD attributable to a verified in-
service stressor.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  
Information concerning effective dates and ratings for PTSD 
will be provided by the RO.  If appellant then disagrees with 
any of those actions, he may appeal those decisions.

II.	Factual Background and Legal Analysis

The Veteran claims entitlement to service connection for 
PTSD.  Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing post traumatic stress disorder; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  A diagnosis of posttraumatic stress 
disorder must be established in accordance with 38 C.F.R. § 
4.125(a), that provides that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that a Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to participation in combat, then the Veteran's lay testimony, 
in and of itself, is insufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain credible supporting information from another source 
which substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressors, 
including but not limited to service records and other 
objective bases.  See Cohen v. Brown, 10 Vet. App. at 146- 
47; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  That notwithstanding, corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The United States Court of Appeals for Veterans 
Claims (Court) held in Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002) that while the veteran's unit records in 
that case did not specifically show that he was present 
during the alleged rocket attacks, "the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."

Service records indicate that the Veteran had active duty 
from February 1961 to February 1965 and that his last 
assigned duty was with the Helicopter Utility Squadron Four 
(HU-4).  His military occupational specialty was as a radio 
electrician although, while at the Great Lakes Naval Training 
Center, he completed a fire fighters' training course.  His 
personnel records reveal that he was stationed at Patuxent, 
Maryland, and Lakehurst, New Jersey, Naval Air Stations 
(NAS).

The record includes a diagnosis of PTSD rendered by a VA 
psychologist in May 2001.  At that time, and in oral and 
written statements in support of his claim, the Veteran said 
that he was stationed at the Patuxent Naval Air Test Center 
where he was assigned to the crash and rescue team.  He 
reported fighting fires, and recovering aircraft pieces, 
military equipment, or body parts.  He attempted to recue 
people from burning aircraft and indicated that, in 
approximately the fall of 1962, he saw a plane malfunction 
and crash very close to him.  

Further, in his December 2001 notice of disagreement and a 
June 2004 statement, the Veteran indicated that he witnessed 
a plane crash in August 1962 at the Patuxent River NAS.  He 
submitted a copy of an accident report indicating that, on 
August 9, 1962, a Lockheed WV-2 Super Constellation from the 
Airborne Early Warning Training Unit crashed while on landing 
approach during a heavy rainstorm.  It was noted that the 
aircraft came to rest on an incline behind a pond and burned.  
The report reflects that there were five fatalities and 
nineteen people on board.

In a February 2009 response to the RO's request to verify the 
Veteran's alleged stressful events in service, the Naval 
History and Heritage Command of the Department of Navy 
provided releasable portions of the Aircraft Accident for the 
August 9, 1962 incident at NAS Patuxent River.  In October 
2007, copies of the Aviation History Summary for HU-4 during 
the period in which the Veteran was a squadron member were 
received.  Based on this information, in May 2009, the RO 
conceded the Veteran's stressor of witnessing an Aircraft 
Accident on August 9, 19962.  The Board has no reason to 
contradict this finding.

In April 2009, a VA psychiatric examiner reviewed the 
Veteran's medical records and examined him.  She noted his 
past medical history of three prior VA psychiatric 
hospitalizations, and hospitalizations for other physical 
disorders.  Regarding his traumatic experiences, the Veteran 
reported that, while in the Caribbean, locals thought they 
were invading the island.  A man appeared with a machete and 
the Veteran thought he would be killed.  While in Maryland, 
the Veteran said he participated in a crash and rescue team, 
and frequently had to rescue people from planes.  He 
described various crash landings, including one in 
particular, in which the plane was coming at him and he 
believed he would be hit.  He reportedly had to handle the 
deceased and the body parts.  

Following clinical examination, the Axis I diagnoses were 
PTSD and traumatic brain injury.  The VA examiner noted that 
the Veteran had numerous traumatic experiences that would 
satisfy the criteria for PTSD.  She said it was possible that 
his involvement with a crash and rescue team in Maryland 
would have been sufficiently traumatic but he had numerous 
other traumas.  It was unclear to the VA examiner which of 
the traumas was the Veteran's "index trauma" that led to 
the development of his PTSD.  According to the VA examiner, 
it was possible that if the Veteran had only had the trauma 
from the crash and rescue team, he could have met the PTSD 
criteria solely from that experience.  But, given his 
numerous traumas, the VA examiner was unable to determine 
which trauma in particular led to the development of the 
Veteran's PTSD without resorting to mere speculation.  

In this case there is credible evidence of a corroborated in-
service stressor, and there is a diagnosis of posttraumatic 
stress disorder based on that stressor.  As such, the Board 
finds that entitlement to service connection for 
posttraumatic stress disorder is in order.

The claim is granted.
   

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


